       Case 3:19-cv-01784-YY           Document 1-1           Filed 11/06/19              Page 1 of 9


                                                                       Service of Process
                                                                       Transmittal
                                                                       10/08/2019
                                                                       CT Log Number 536399288
TO:     Stephanie Mitchell
        Siemens Energy & Automation, Inc.
        800 North Point Parkway, Suite 450
        Alpharetta, GA 30005-4499

RE:     Process Served in Oregon

FOR:    Siemens Corporation (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 KYLE NOLL, PLTF. vs. SIEMENS CORPORATION, DFT.
DOCUMENT(S) SERVED:              NOTICE, COMPLAINT, REQUEST
COURT/AGENCY:                    Multnomah County Circuit Court, OR
                                 Case # 19CV43267
NATURE OF ACTION:                Personal Injury - Vehicle Collision - 12/08/2017
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Salem, OR
DATE AND HOUR OF SERVICE:        By Process Server on 10/08/2019 at 14:17
JURISDICTION SERVED :            Oregon
APPEARANCE OR ANSWER DUE:        WITHIN 30 DAYS
ATTORNEY(S) / SENDER(S):         Donald Dartt
                                 521 SW Clay Street
                                 Portland, OR 97201
                                 (503)221-1907
ACTION ITEMS:                    CT has retained the current log, Retain Date: 10/09/2019, Expected Purge Date:
                                 10/14/2019

                                 Image SOP

                                 Email Notification, Stephanie Mitchell stephanie.mitchell@siemens.com

                                 Email Notification, Doreen Poole doreen.poole@siemens.com

                                 Email Notification, Nicholas Bruno nicholas.bruno@siemens.com
                                 Email Notification, Richard O'Connor richard.oconnor@siemens.com

                                 Email Notification, Barbara Kotick barbara.kotick@siemens.com

                                 Email Notification, Jennifer Kibler jennifer.kibler@siemens.com

                                 Email Notification, Nancy Orgaz nancy.orgaz@siemens.com

                                 Email Notification, Skip Lockard skip.lockard@siemens.com




                                                                       Page 1 of 2 / RK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                                                                                         EXHIBIT 1
                                                                                                         Page 1 of 9
       Case 3:19-cv-01784-YY            Document 1-1       Filed 11/06/19            Page 2 of 9


                                                                  Service of Process
                                                                  Transmittal
                                                                  10/08/2019
                                                                  CT Log Number 536399288
TO:      Stephanie Mitchell
         Siemens Energy & Automation, Inc.
         800 North Point Parkway, Suite 450
         Alpharetta, GA 30005-4499

RE:      Process Served in Oregon

FOR:     Siemens Corporation (Domestic State: DE)




SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
For Questions:                    800-448-5350
                                  MajorAccountTeam1@wolterskluwer.com




                                                                  Page 2 of 2 / RK
                                                                  Information displayed on this transmittal is for CT
                                                                  Corporation's record keeping purposes only and is provided to
                                                                  the recipient for quick reference. This information does not
                                                                  constitute a legal opinion as to the nature of action, the
                                                                  amount of damages, the answer date, or any information
                                                                  contained in the documents themselves. Recipient is
                                                                  responsible for interpreting said documents and for taking
                                                                  appropriate action. Signatures on certified mail receipts
                                                                  confirm receipt of package only, not contents.
                                                                                                    EXHIBIT 1
                                                                                                    Page 2 of 9
           Case 3:19-cv-01784-YY          Document 1-1        Filed 11/06/19      Page 3 of 9




                      IN THE CIRCUIT COURT OF THE STATE OF OREGON
                             FOR THE COUNTY OF MULTNOMAH



KYLE NOLL,                                     )
                                               )       SUMMONS
                       Plaintiff               )
                                               )       Case No.: 19CV43267
                                               )
                       vs.
                                               )
                                               )
SIEMENS CORPORATION,                           )
                                               )
                       Defendant.              )
                                               )


TO:    Siemens Corporation
       c/o CT Corporation
       780 Commercial St SE #100
       Salem, OR 97301


           NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY!

        You must “appear” in this case or the other side will win automatically. To “appear” you must
file with the court a legal paper called a “motion” or “answer”. The “motion” or “answer” must be
given to the court clerk or administrator within 30 days along with the required filing fee. It must be in
proper form and have proof of service on the Plaintiff. If you have any questions, you should see an
attorney immediately. If you need help in finding an attorney, you may call the Oregon state Bar
Lawyer Referral Service online at www.oregonstatebar.org or by calling (503) 4S2<7636.




                                                                             1
                                                          Donald Dartt, OSB No. 890392
                                                          521 SW Clay Street
                                                          Portland, OR 97201
                                                          Tel: (503)221-1907


      I, the undersigned attorney of record for the Plaintiff, certify that the foregoing is an exact and
complete copy of the original summons in the above entitled action.




                                                          Donald Dartt, OSB No. 890392


                                                                                            EXHIBIT 1
                                                                                            Page 3 of 9
              Case 3:19-cv-01784-YY                  Document 1-1       Filed 11/06/19      Page 4 of 9




 1                            IN THE CIRCUIT COURT OF THE STATE OF OREGON

2                                        FOR THE COUNTY OF MULTNOMAH

3
                                                             )    CaseNo.: 19CV43267
4    KYLE NOLL,                                              )
                                                             )    COMPLAINT: Personal Injury Based on
5                           Plaintiff,                       )    Negligence
                                                             )
6                             vs.                            )
                                                             j    Amount in Controversy: More than $50,000 and
7    SIEMENS CORPORATION,                                    )    less than $ 1,000,000
                                                             )
8                          Defendant.                        )    Fee Authority: ORS 21.160(l)(c)
                                                             )
9                                                            )    CLAIM NOT SUBJECT TO MANDATORY
                                                             )    ARBITRATION
10

11   Plaintiff alleges that at all material times:

12

13                                                           1.

14            Defendant is a foreign corporation licensed to do business in the State of Oregon.

IS                                                           2.

16            The driver of defendant’s vehicle was an employee or agent of defendant and was acting within the

17   course and scope of his employment or agency with defendant.

18                                                           3.

19            On or about December 8,2017, plaintiff was driving his vehicle east on the Ross Island Bridge, in

20   Portland, Multnomah County, Oregon.

21                                                           4.

22            At the same time and place, the driver of defendant’s vehicle was traveling immediately behind

23   plaintiffs vehicle.

24   //

25        Page 1-COMPLAINT
                                                          Donald Dartt
                                                      521 S.W. Clay Street
                                                      Portland, OR 97201
                                          Telephone (503) 22M907 Fax (503) 226-1321

                                                                                                     EXHIBIT 1
                                                                                                     Page 4 of 9
               Case 3:19-cv-01784-YY               Document 1-1           Filed 11/06/19         Page 5 of 9




 1                                                            5.

2              While plaintiff was stopped in a line of traffic, the driver of defendant’s vehicle collided with the

3     rear of plaintifTs vehicle, causing the injuries and damages described below.

4                                                             6.

5              Driver of defendant’s vehicle was negligent in causing the collision with plaintiff in one or more

6     of the following ways:

 7             A. In failing to maintain proper control of the vehicle he was driving;

 8             B. In traveling at a speed that was unreasonable under the existing circumstances;

 9             C. In failing to keep a proper look-out; and

10             D. In failing to properly brake in order to avoid the collision with plaintiff

11                                                            7.

12             As a result of defendant’s negligence, plaintiff suffered cervical strain, shoulder strain, dizziness,

13    headache, nausea, bilateral disorder of the eustachian tubes, bilateral hearing loss, bilateral tinnitus, bilateral

14    temporomandibular joint disorder, some or all of which are permanent in nature, and which have caused

15   physical and mental pain and suffering, emotional distress, and have impaired plainti^s enjoyment of life.

16    all to his noneconomic damage in an amount to hr. determined at trial.

17                                                            8.

18             As a further result of defendant’s negligence, plaintiff has incurred approximately $24,000 in

19    reasonable and necessary medical treatment costs, and will incur approximately $40,000 during his lifetime

20    in the purchase of hearing aids to mitigate the effect of his permanent tinnitus.

21    //

22    //

23    //

24    //

25   Page 2 —COMPLAINT
                                                           Donald Dnrtt
                                                       521 S.W. Clay Street
                                                       Portland, OR 97201
                                           Telephone (503) 221-1907 Fax (503) 226-1321



                                                                                                            EXHIBIT 1
                                                                                                            Page 5 of 9
              Case 3:19-cv-01784-YY              Document 1-1          Filed 11/06/19       Page 6 of 9




 1                                                         9.

2             As a further result of defendant’s negligence, plaintiff has suffered an impairment of his earning

3     capacity since the time of the accident in the approximate amount of $200,000.

4

5

6    WHEREFORE, plaintiff prays for judgment against defendant for his noneconomic damages in an amount

 7    to be determined at the time of trial; economic damages in the approximate amount of $264,000, and his

 8    costs and disbursements incurred herein.

 9

10   Plaintiff demands a jury trial.

11

12

13

14    Dated this 2*^ day of October, 2019

IS

16

17

18

19                                                                        Donald Dartt
                                                                          OSB #890392
20                                                                        Attorney for Plaintiff

21

22

23

24

25   Page 3-COMPLAINT
                                                        Donald DarR
                                                    521 S.W. Clay Street
                                                    Portland, OR 97201
                                        Telephone (503) 221-1907 Fax (503) 226-1321



                                                                                                   EXHIBIT 1
                                                                                                   Page 6 of 9
             Case 3:19-cv-01784-YY               Document 1-1            Filed 11/06/19    Page 7 of 9




 I                          IN THE CIRCUIT COURT OF THE STATE OF OREGON

2                                       FOR THE COUNTY OF MULTNOMAH

3
                                                             ) CaseNo.: 19CV43267
4    KYLE NOLL,                                              )
                                                             )   PLAINTIFF’S FIRST REQUEST FOR
5                          Plaintiff,                        )   PRODUCTION OF DOCUMENTS
                                                             )
6                            vs.                             )
                                                             )
 7   SIEMENS CORPORATION,                                    )
                                                             )
 8                        Defendant.                         )
                                                             )
 9                                                           )

10

11           Pursuant to ORCP 36 and 43, plaintiff requests that defendant provide to plaintiffs attorney, at

12   his place of business, copies of the following documents within 45 days of the date of service of summons

13   and complaint in this action.

14                                                   DEFINITIONS

IS       1. As used herein, the word “accident” refers to the accident that is the subject of this lawsuit.

16       2. In addition to its plain meaning, the word “document,” as used herein, also includes

17           electronically stored information, writings, drawings, graphs, charts, photographs, sound

18           recordings, imagers, and other data or data compilations from which information can be obtained

19           and translated, if necessary, by the defendant through detection devices or software into

20           reasonably usable form. The word “document” specifically includes electronic mail and phone

21           texts.

22                                                     REQUESTS

23   REQUEST NO. 1: All statements of plaintiff taken at any time by defendant or its insurers, employees

24   or agents, recorded in any manner or transcribed, relating in any way to the accident.
25       Page 1 - PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                         Donald Dartt
                                                     521 S.W. Clay Street
                                                     Portland, OR 97201
                                         Telephone (503) 221-1907 Fax (503) 226-1321

                                                                                                     EXHIBIT 1
                                                                                                     Page 7 of 9
               Case 3:19-cv-01784-YY             Document 1-1          Filed 11/06/19        Page 8 of 9




 1   RESPONSE:

2

3     REQUEST NO. 2: All photos of plaintiff, any vehicle involved in the accident or the accident scene.

4     RESPONSE:

5
6     REQUEST NO. 3: All recordings of any kind depicting plaintiff, any vehicle involved in the accident or

7     the accident scene.

 8    RESPONSE:

 9

10    REQUEST NO. 4: All non-privileged reports, statements, notations or any other documents of any kind

11    relating to plaintiff or the accident.

12    RESPONSE:

13

14    REQUEST NO. 5: Any document containing the last known full name, address and phone number of

15    the person driving defendant’s vehicle that collided with plaintiff at the time of the accident.

16    RESPONSE:

17

18

19    Dated this 7* day of October, 2019

20

21                                                                                             rr/i
22                                                                                          1fj
23                                                                        Donald Dartt
                                                                          OSB #890392
24                                                                        Attorney for Plaintiff

25   Page 2 - PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                   Donald Darlt
                                               521 S.W. Clay Street
                                               Portland, OR 97201
                                   Telephone (503) 221-1907 Fax (503) 226-1321



                                                                                                         EXHIBIT 1
                                                                                                         Page 8 of 9
Case 3:19-cv-01784-YY   Document 1-1   Filed 11/06/19   Page 9 of 9




                                                                EXHIBIT 1
                                                                Page 9 of 9
